Citation Nr: 1146395	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-07 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected seizure disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected seizure disorder.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 2006 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for a scheduled video conference hearing before the Board in October 2011. 

The issues of entitlement to service connection for a cervical spine disorder and for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

A lumbar spine disorder was not demonstrated in-service, spinal arthritis was not shown within one year of the Veteran's discharge from active duty, and a current lumbar spine disorder is not etiologically related to service or to a service-connected disability. 


CONCLUSION OF LAW

The criteria for establishing service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in January 2009, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis may be presumed to have been incurred in service, if the evidence shows that such disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is claiming service connection for a lumbar spine disorder, to include as secondary to his service-connected seizure disorder.  Specifically, he alleges that his back pain began in service when had seizures and fell.   

The service treatment records are negative for complaints or findings pertaining to a lumbar spine disorder.  Moreover, while the service treatment records show that the Veteran was treated for seizures, there is no indication that the Veteran injured his lumbar spine during any seizure activity.  In a March 2007 report of medical history completed at discharge, the Veteran denied any recurrent back pain or any back problem.  On discharge examination conducted in March 2007, the Veteran's spine was found to be normal.    

At a February 2009 VA spine examination, the Veteran reported the onset of back pain in service due to falls from his seizures.  He stated that he did not seek any treatment for his back during service and that he first sought treatment from a chiropractor in January 2009 due to worsening back pain.  Following a physical examination, the Veteran was diagnosed with back strain.  Based on a review of medical records, physical exam and history, the examiner concluded that there was no relation of the back strain to his service-connected seizure disorder.  The examiner noted that there was no documentation of any fall during a seizure.  Also, the examiner noted that the Veteran had not been treated for his back during service and that he had no treatment for his back following discharge from service in July 2007 until January 2009.        

In a February 2009 addendum, the VA examiner noted that an x-ray of the lumbar spine conducted in February 2009 showed no evidence of fractures or subluxation of lumbar vertebral bodies.  The interpediculate distances were within normal limits.  There was S1 spina bifida.  

February 2009 treatment records from a private chiropractor show that the Veteran was seen with complaints of back pain. 

A March 2009 VA MRI report of the lumbar spine revealed degenerative changes at L3 through S1, most pronounced at L5-S1 at which level there is a small focal central disc protrusion mildly indenting the thecal sac.

VA treatment records dated in March and July 2009 show diagnoses of chronic back pain.

The medical evidence of record establishes a current lumbar spine strain, to include degenerative changes.  The preponderance of the medical record, however, shows that the Veteran's lumbar spine disorder is not related to any incident of service or to his service-connected seizure disorder.  The service treatment reports do not show any back problems.  Following his discharge from service, the Veteran did not seek treatment for back pain until January 2009.  Moreover, a February 2009 VA examiner concluded that the Veteran's lumbar spine disorder was not in any way related to his in-service seizure disorder.  The conclusion was supported by a clear rationale.  Significantly, the examiner took into consideration the Veteran's report of the onset of back pain during service as result of seizure activity but ultimately concluded that the medical evidence did not support the Veteran's contentions.  There is no medical evidence to the contrary.  

To the extent that the Veteran himself believes that his current disability is connected to service or his service-connected seizure disorder, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion, as the etiology of spine disorders requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of a lumbar spine disorder is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the most probative medical evidence demonstrates that the Veteran's current lumbar spine disability is less likely than not related to service or service-connected seizure disorder.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

Additionally, there is no medical evidence to show that arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service, and presumptive service connection is not warranted.  See 38 C.F.R. §§ 3.307, 3.309. 

In summary, the preponderance of the evidence is against the claim, and entitlement to service connection for a lumbar spine disorder on a direct, presumptive or secondary basis is not warranted.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for lumbar spine disorder is denied.


REMAND

The Board finds that the Veteran's claims of entitlement to service connection for a cervical spine disorder and headaches warrant further development.

Initially, the Board notes that following issuance of the statement of the case in August 2011, additional relevant evidence has been associated with the claims file, to include a medical statement by a VA physician.  However, no waiver of initial RO review has been submitted; therefore, on remand, the RO/AMC must consider this new evidence in the first instance with respect to the claims on appeal.  See 38 C.F.R. § 20.1304 (2011). 

The Veteran alleges that he has a cervical spine disorder and headaches, secondary to his service-connected seizure disorder.  With regard to his cervical spine, he claims that his neck pain began in service when had seizures and fell.

The evidence reflects current diagnoses of neck strain with degenerative changes and tension type headaches.   

On VA spine examination in February 2009, the examiner concluded that there was no relation of the neck strain with his service-connected seizure disorder.  In support of his conclusion, the examiner referenced the absence of treatment for the neck during active service; the absence of any documentation of a fall during a seizure; and the absence of post-service treatment until January 2009.      

Following the VA examination, a March 2009 MRI report of the cervical spine revealed minimal degenerative changes with no significant spinal canal stenosis or neural foraminal narrowing. 

A June 2011 statement was received from a VA physician.  The Veteran had reported that in 2008 or 2009, he began to have worsening neck pain at the same time that he had frequent seizures.  The physician noted that an MRI scan of the cervical spine done in 2009, when the Veteran was 24 years old, showed degenerative changes at C3-4 and C4-5.  The physician stated that given the Veteran's young age, the observed changes were unlikely to be age-related.  She felt that the Veteran was (and is) too young to have developed degenerative changes in the cervical spine from ordinary activities. She opined that it was at least as likely as not that the cervical spine changes are due to the frequent seizures producing neck muscle spasms and subsequent degenerative changes to the cervical spine.

In light of the additional evidence presented since the February 2009 VA examination, the Board concludes the Veteran should be afforded further VA examination to obtain a medical opinion as to whether his current cervical spine disorder is related to any incident of service or to his service-connected seizure disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
     
With respect to the headaches claim, the Veteran underwent a VA neurological examination in February 2009.  The examiner concluded that the headaches were less likely than not related to the Veteran's seizure disorder; however, she felt that the Veteran's musculoskeletal neck pain was responsible for the headaches.  In light of the VA examiner's opinion, the Board finds that the claim for service connection for headaches is inextricably intertwined with the claim for service connection for a cervical spine disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claim for service connection for headaches, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

Relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have recently treated him for a cervical spine disorder and headaches.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file. 
 
2.  Schedule the Veteran for a VA orthopedic examination by a physician to determine whether the Veteran's claimed cervical spine disorder is related to service or service-connected seizure disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be performed.  

After review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that a cervical spine disorder arose during active service or was otherwise related to the Veteran's active military service.  

If the examiner finds that a cervical spine disorder is not related to active service, the examiner must opine whether is it at least as likely as not (50 percent probability or greater), that any cervical spine disorder is caused by or permanently worsened beyond normal progress (aggravated) by the Veteran's service-connected seizure disorder.  If the examiner concludes that the Veteran's seizure disorder aggravates the Veteran's cervical spine disorder, the examiner should indicate the degree of aggravation if possible.  

A medical rationale for any opinion expressed must be provided. 
 
3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


